Patents, suit under Royalty Adjustment Act. See opinions 119 C. Cls. 491 and 122 C. Cls. 451.
On a stipulation by tlie parties stating tliat a written offer was submitted by tlie plaintiff to tlie Attorney General, who accepted the offer, whereby plaintiff agreed to sell to the United States all his right, title and interest in and to eight United States Letters Patent for the sum of $280,689.05, and the parties agreed that said sum is in full settlement of all claims set forth in the petition, it was ordered that judgment for the plaintiff be entered for the said amount, $280,689.05.